 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        NO. 19-01594MJ-001
10                 Plaintiff,                         MATERIAL WITNESS ORDER OF
                                                      DETENTION
11   v.
12   Daniel Gustavo Luna,
13                 Defendant.
14
15          Defendant, Daniel Gustavo Luna, having been charged in the District of Arizona
16   with a violation of Counts One of Title 8 United States Code Section 1324(a)(1)(A)(ii)
17   and the Magistrate Judge having determined from the affidavit of the Department of
18   Homeland Security Customs and Border Protection filed in this case, the following
19   persons can provide testimony that is material to the offense(s) alleged in the complaint:
20
21                                Marco Antonio Ramirez-Galvan
22                                  Eli Gustavo Felipe-Gonzalez
23
24          The Magistrate Judge finds that it may become impracticable to secure the
25   presence of the witness(es) by subpoena in further proceedings because they are not in
26   the United States legally and have no legal residence or employment in this Country.
27          IT IS ORDERED that the witness(es) shall be detained pursuant to 18 USC ' 3144
28   in a corrections facility separate, to the extent practicable, from persons awaiting or
 1   serving sentences or being held in custody pending appeal. The witness(es) shall be
 2   afforded a reasonable opportunity for private consultation with counsel.
 3         Dated this 2nd day of August, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
